Name: Regulation (EEC) No 2139/73 of the Commission of 2 August 1973 amending Regulation (EEC) No 685/69 on detailed rules of application for intervention on the market in butter and cream
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  processed agricultural produce;  accounting
 Date Published: nan

 No L 216/ 10 Official Journal of the European Communities 4 . 8 . 73 REGULATION (EEC) No 2139/73 OF THE COMMISSION of 2 August 1973 amending Regulation (EEC) No 685/69 on detailed rules of application for inter ­ vention on the market in butter and cream HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 24 of Regulation (EEC) No 685/69 is replaced by the following : '2 . Such aid may be paid in the form of payments on account. Until storage has lasted for four months no such payment may be made unless the Member State concerned first obtains appropriate guarantees from the storer. In no case may the amount of any payment exceed the amount as calculated in accordance with paragraph 1 due on the date of such payment.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to the Council Regulation (EEC) No 804/68(') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by the Act (2 ) on the Conditions of Acces ­ sion and the Adjustments to the Treaties , and in parti ­ cular Article 6 (7) thereof ; Whereas Article 24 (2) of Commission Regulation (EEC) No 685/69 (3 ) of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 982/73 (4 ), makes provision for payments on account in respect of aid for the private storage of butter ; whereas it has been found necessary to define more closely the conditions under which intervention agen ­ cies may make such payments on account ; Whereas, at the same time, Article 26 of Regulation (EEC) No 685/69 should be amended so as to accord with the current version of the said Article 24 ; Whereas the measures provided for by this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; Article 2 In Article 26 (2) (a) of Regulation (EEC) No 685/69 , the expression 'Article 24 (a) and (b)' is replaced by the expression 'Article 24 ( 1 ) (a), (b) and (c)'. In Article 26 (2) (b) of Regulation (EEC) No 685/69 , the expression 'Article 24 (c)' is replaced by the expres ­ sion 'Article 24 ( 1 ) (d)'. article 3 This Regulation shall enter into force on the day following that of its Publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 August 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 73, 27. 3 . 1972, p . 14 . (3) OJ No L 90, 15 . 4 . 1969, p . 12 . (4) OJ No L 97, 12 . 4 . 1973 , p . 33 .